Citation Nr: 0017376	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 719	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for loss of two upper front 
teeth, teeth numbered 8 and 9.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran has not provided any information as to the 
circumstances surrounding the fracture of his two upper front 
teeth, and the RO has not informed him that such information 
would be helpful in his case.  In light of the Board's grant 
of service connection for missing teeth numbers 8 and 9 in 
this decision, a determination must be made by the RO as to 
whether the extraction of these teeth was due to service 
trauma.  38 C.F.R. § 3.381(e) (1999).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran may receive VA dental care for the condition, 
without the usual limitations of one-time treatment and 
timely application.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service dental examination in May 1967 revealed that 
teeth numbered 19 and 30 were missing but failed to identify 
any abnormality of teeth numbered 8 or 9.

2.  Service dental records reflect that teeth numbered 8 and 
9, the two upper front teeth, were extracted in October 1967 
because they had been fractured.


CONCLUSION OF LAW

Service connection for teeth numbered 8 and 9 is warranted.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 38 C.F.R. § 3.381 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations.  Service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

VA laws applicable to service connection for dental disorders 
were revised during the course of this appeal.  These changes 
became effective June 8, 1999.  64 Fed. Reg. 30392 (June 8, 
1999).  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

VA regulations in effect at the time the veteran filed his 
claim provided that with regard to service connection for 
dental conditions, each missing or defective tooth and each 
disease of the investing tissues will be considered 
separately, and service connection will be granted for 
disease or injury of individual teeth and of the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
38 C.F.R. § 3.382.

The regulations at 38 C.F.R. §§ 3.381 and 3.382 as in effect 
prior to June 8, 1999, provided that service connection for 
certain non-compensable dental conditions was warranted only 
if the conditions were shown after a "reasonable period of 
service."  This was intended to provide a basis for 
determining those dental conditions which would be considered 
as incurred or aggravated during active duty.  See 38 
U.S.C.A. § 1110.  In the absence of a definition for the term 
"reasonable period of service," the Court of Appeals for 
Veterans Claims (Court) held in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), that 4 months "clearly satisfies the 
'reasonable period of service' requirement" under the facts 
of that case.

Under amended VA regulations, the term "reasonable period of 
service" was replaced with the requirement of 180 days or 
more of active service.  In particular, 38 C.F.R. 
§ 3.381(d)(1) now provides that teeth noted as normal at 
entry will be service-connected if they were filled or 
extracted after 180 days or more of acive service.  Inasmuch 
as the veteran's teeth numbered 8 and 9 were extracted about 
5 months (156 days) after he entered service, the Board 
concludes that the regulations is effect prior to June 8, 
1999, are more favorable in this case and therefore must be 
applied.

Factual Background.  Dental examination in connection with 
the veteran's entry into active service in May 1967 reflects 
that no abnormality of teeth numbered 8 and 9 was detected.  
Teeth numbered 19 and 30 were missing.  The service dental 
records reflect that teeth numbers 8 and 9 were fractured at 
the mid point and were extracted in October 1967.  Reports of 
subsequent physical examinations, dated in July and December 
1969, as well as the veteran's April 1970 separation 
examination show that teeth numbers 8, 9, 19, and 30 were 
missing.  

The veteran's claim of entitlement to service connection for 
a dental condition as a result of the loss of his two upper 
front teeth was received in May 1997.  There is no post 
service evidence of treatment pertaining to the veteran's 
teeth.

Analysis.  The record shows that no abnormality of teeth 
numbered 8 and 9 was found when the veteran was examined when 
he entered service in May 1967 but that these two teeth were 
found to be fractured and had to be extracted in October 
1967.  There is no indication that the teeth were carious or 
that the extractions were necessitated by any other disease 
process which may have existed at the time of his entry into 
service.  The loss of the two front upper teeth is clearly a 
permanent condition and has clearly resulted in ascertainable 
residuals.  Accordingly, the Board finds that service 
connection is warranted for the veteran's loss of his two 
front upper teeth, teeth numbered 8 and 9.


ORDER

Service connection for loss of teeth numbered 8 and 9 is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

